Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.42 Amendment to Participation Agreement Among ING Investors Trust (formerly The GCG Trust) ING Life Insurance and Annuity Company and Directed Services, Inc. This Amendment is dated as of the 9th day of October, 2006 by and between ING Investors Trust (the Trust), ING Life Insurance and Annuity Company (the Company) a life insurance company organized under the laws of Connecticut, and Directed Services, Inc. (the Distributor) (collectively, the Parties). WHEREAS, the Parties entered into a Participation Agreement on April 30, 2003 (the Agreement); WHEREAS, the Parties desire to further amend said Agreement in the manner hereinafter set forth; NOW THEREFORE, the parties hereby amend the Agreement in the following form: 1. By replacing the existing Schedule B with the Amended Schedule B attached hereto. 2. All of the other provisions contained in the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed by their duly authorized signatories as of the date and year first above written. ING Investors Trust ING Life Insurance and Annuity Company By: /s/ Robert S. Naka By: /s/ Michael C. Eldredge Robert S. Naka Michael C. Eldredge Executive Vice President Vice President Directed Services, Inc. By: /s/ Todd Modic Todd Modic Vice President Amended Schedule B ING INVESTORS TRUST Authorized Portfolios: ING AllianceBernstein Mid Cap Growth Portfolio ING American Funds Growth Portfolio ING American Funds Growth-Income Portfolio ING American Funds International Portfolio ING Capital Guardian Small/Mid Cap Portfolio ING Capital Guardian U.S. Equities Portfolio ING Disciplined Small Cap Value Portfolio ING Eagle Asset Capital Appreciation Portfolio ING EquitiesPlus Portfolio ING Evergreen Health Sciences Portfolio ING Evergreen Omega Portfolio ING FMR SM Diversified Mid Cap Portfolio ING FMR SM Earnings Growth Portfolio ING FMR SM Mid Cap Growth Portfolio ING Franklin Income Portfolio ING Global Real Estate Portfolio ING Global Resources Portfolio ING Global Technology Portfolio ING International Portfolio ING Janus Contrarian Portfolio ING JPMorgan Emerging Markets Equity Portfolio ING JPMorgan Small Cap Equity Portfolio ING JPMorgan Value Opportunities Portfolio ING Julius Baer Foreign Portfolio ING Legg Mason Partners All Cap Portfolio ING Legg Mason Value Portfolio ING LifeStyle Aggressive Growth Portfolio ING LifeStyle Growth Portfolio ING LifeStyle Moderate Growth Portfolio ING LifeStyle Moderate Portfolio ING Limited Maturity Bond Portfolio ING Liquid Assets Portfolio ING Lord Abbett Affiliated Portfolio ING MarketPro Portfolio ING MarketStyle Growth Portfolio ING MarketStyle Moderate Portfolio ING MarketStyle Moderate Growth Portfolio ING Marsico Growth Portfolio ING Marsico International Opportunities Portfolio ING Mercury Large Cap Growth Portfolio ING Mercury Large Cap Value Portfolio ING MFS Total Return Portfolio 1 ING MFS Utilities Portfolio ING Oppenheimer Main Street Portfolio® ING PIMCO Core Bond Portfolio ING PIMCO High Yield Portfolio ING Pioneer Fund Portfolio ING Pioneer Mid Cap Value Portfolio ING Stock Index Portfolio ING T. Rowe Price Capital Appreciation Portfolio ING T. Rowe Price Equity Income Portfolio ING Templeton Global Growth Portfolio ING UBS U.S. Allocation Portfolio ING Van Kampen Equity Growth Portfolio ING Van Kampen Global Franchise Portfolio ING Van Kampen Growth and Income Portfolio ING Van Kampen Real Estate Portfolio ING VP Index Plus International Equity Portfolio ING Wells Fargo Mid Cap Disciplined Portfolio ING Wells Fargo Small Cap Disciplined Portfolio 2
